Citation Nr: 1532654	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis, as secondary to herbicide and Mustard Gas exposure.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  He had service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides in Atlanta, Georgia.

Based on the medical evidence of record, the Board has recharacterized and broadened the issues of entitlement to service connection for degenerative arthritis of the lumbar spine and left eye blindness, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In an August 2014 statement, the Veteran withdrew his request for a Board hearing.  Therefore, his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current evidence of a respiratory disorder.

2.  A lumbar spine disorder has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service; and, arthritis was not shown to be present within one year of separation from service.

3.  A left eye disorder has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  A lumbar spine disorder was not incurred or aggravated in service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  A left eye disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in a February 2014 Supplemental Statement of the Case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Veteran was afforded pertinent VA examinations in October 2012 for the issue of entitlement to service connection for a lumbar spine disorder.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  As for the issue of entitlement to service connection for a respiratory disorder and a left eye disorder, a review of the evidence of record indicates no examination is necessary as there is no competent and credible evidence to suggest they may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Respiratory Disorder

The Veteran contends he has a respiratory disorder, to include bronchitis, as secondary to an inservice exposure to herbicides and Mustard Gas.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has offered no medical evidence showing that he suffers from a current respiratory disorder, to include bronchitis.  The Board notes VA treatment records show repeated complaints for chest pain, but no diagnosis of a respiratory disorder.  Service treatment records reveal no indications of a respiratory disorder during service.

As there is no competent evidence of a current respiratory disorder, or pertinent findings in service, the Board finds there is insufficient evidence to warrant a VA examination and entitlement to service connection is not warranted.  

In considering the Veteran's own statements, while he is competent to testify about symptoms relating to a respiratory disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a respiratory disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Board assigns a low probative value to his contentions.

Based on the foregoing, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Lumbar Spine Disorder

The Veteran contends his lumbar spine disorder is related to his active service.  He has a current diagnosis of degenerative joint disease of the lumbar spine.  See October 2012 VA examination.  

The Board acknowledges that degenerative joint disease is a form of arthritis, and arthritis is a chronic condition subject to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Here, there are no records that demonstrate a diagnosis or other findings of arthritis within one year of the Veteran's separation from service.  The Board notes the record also shows evidence of possible disc herniation in an April 1975 Grady Memorial Hospital treatment note.  The Veteran was seen in April 1975 for complaints that he bent over and could not straighten up.  A spasm was noted.  There was no other pertinent history, and later that month it was noted that the pain had resolved, and he was returned to work.  

The record also contains a magnetic resonance imaging (MRI) finding of degenerative changes in a January 2006 VA treatment note.  As the earliest diagnosis of arthritis appears to be the October 2012 VA examination, entitlement to presumptive service connection for arthritis of the lumbar spine is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Even if there were indications of arthritis in earlier X-rays, there was no indication of arthritis within 1 year following separation from service.

In considering entitlement to service connection on a direct basis, a review of service treatment records shows no indication of a lumbar spine disability at entrance to or separation from service.  See August 1969 pre-induction and November 1971 separation examination reports.  The Veteran did, however, complain of low back pain in an October 1971 service treatment note.  He was seen for complaints of low back pain of three weeks duration.  X-rays revealed slight straightening of the lumbar spine.  Medication and heat were prescribed.  No other findings were noted in service and as noted, clinical evaluation was normal on examination for separation.

At his October 2012 VA examination, the examiner reviewed the record and concluded his lumbar spine disorder was not likely related to service.  The examiner reasoned that due to his age and health at the time, the Veteran's first complaint of low back pain was most likely a muscular skeletal problem.  His more recent complaints occurred at an older age and degenerative joint disease of the back is a common progressive condition related to age.  Furthermore, the examiner noted the Veteran's "age is the major risk factor" in his current back disorder.

The Board finds the October 2012 opinion to be highly probative because it was based on a review of the record by a trained medical professional and the examiner provided an adequate rationale for the conclusion reached.

In considering the Veteran's own statements, while he is competent to testify about any symptoms relating to a lumbar spine disorder, he has not provided any evidence to demonstrate he is qualified to diagnose a chronic disability.  Accordingly the Board assigns a low probative value to his contentions.

Furthermore, aside from the Veteran's lay contentions, there is no contemporaneous medical evidence of a nexus between any current lumbar spine disorder and the Veteran's active duty service.  

Based on the foregoing, the Board finds there is insufficient evidence to establish entitlement to service connection for a lumbar spine disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Left Eye Disorder 

The Veteran also seeks entitlement to service connection for a left eye disorder.  

A review of service treatment records, to include entrance and separation examination reports show no complaints of, treatment for, or diagnosis of a left eye disorder.  

VA treatment notes show an ongoing diagnosis of low vision in both eyes.  In November 2012, the Veteran reported left eye blindness pursuant to a trauma incident in 1980.  In August 2013, his problems list indicated a diagnosis of left central eye vision blindness, status post trauma in 1980.

As the Veteran has presented no medical or lay evidence to suggest an in-service injury or disease pertaining to his left eye and treatment notes indicate he reported his left eye problem began after a 1980 trauma, the evidence preponderates against finding that a left eye disorder was incurred during active duty.  

While the Veteran is competent to report his observable symptoms of vision loss, he has presented no evidence of medical training that would render him competent to link his left eye disorder to active service.  Furthermore, the Veteran presents conflicting testimony as to the etiology of his left eye disorder, attributing it to a 1980 trauma incident in treatment notes.  For these reasons, the Board calls into question the credibility of the Veteran's assertions and can assign no probative value to his contentions.  Accordingly, there is insufficient evidence to warrant a VA examination, as there is no evidence establishing that an event, injury, or disease occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Without competent and credible evidence of an association between his claimed disorder and active duty, entitlement to service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disorder, to include bronchitis, as secondary to herbicide and Mustard Gas exposure is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left eye disorder is denied.


REMAND

Additional evidentiary development is required before the claim for entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, can be properly adjudicated.

At the October 2012 VA examination, the examiner opined this erectile dysfunction was not related to his active duty service.  The examiner, however, did not comment on whether it was due to or aggravated by herbicide exposure.  The Board notes the VA has conceded the Veteran was exposed to herbicides in service.  See February 2014 Supplemental Statement of the Case and April 1994 rating decision.

Accordingly, a remand is warranted to address the issue of whether the Veteran's erectile dysfunction is due to or caused by an exposure to herbicides in service. 

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records and associate them with the record.  Follow proper notification procedures.

2.  Return the Veteran's electronic record to the October 2012 VA examiner, or if unavailable, another suitably qualified VA examiner for an addendum opinion.  The examiner should review the records provided and the examination report should indicate such records were reviewed.

The examiner is asked to respond to the following: 

Determine whether it is at least as likely as not (50 percent or greater possibility), the Veteran's erectile dysfunction is related to his inservice exposure to herbicide agents.

A complete rationale must be provided for any opinion and conclusion, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, then an explanation should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


